  Case 17-13114         Doc 48     Filed 03/05/19 Entered 03/05/19 12:03:30              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-13114
         MELVIN ROBINSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/26/2017.

         2) The plan was confirmed on 06/20/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/19/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/04/2018.

         6) Number of months from filing to last payment: 19.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-13114         Doc 48      Filed 03/05/19 Entered 03/05/19 12:03:30                    Desc Main
                                      Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor              $6,640.00
        Less amount refunded to debtor                          $623.34

NET RECEIPTS:                                                                                    $6,016.66


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $264.62
    Other                                                                   $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,286.38

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
AUDI FINANCIAL SERVICES         Unsecured      9,189.00            NA              NA            0.00       0.00
AUDI FINANCIAL SERVICES         Secured       31,275.00     39,073.06        39,073.06           0.00       0.00
BOSCO CREDIT                    Unsecured            NA     23,778.83        23,778.83           0.00       0.00
CAPITAL ONE BANK USA            Unsecured         462.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA            Unsecured         469.00           NA              NA            0.00       0.00
CAVALRY SPV I                   Unsecured      6,133.00       6,114.24        6,114.24           0.00       0.00
CCS/BRYANT STATE BANK           Unsecured      1,563.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured       2,500.00       1,878.19        1,878.19           0.00       0.00
FIRST NATIONAL CREDIT CARD      Unsecured         922.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE              Unsecured      7,000.00          66.60           66.60           0.00       0.00
IL DEPT OF REVENUE              Priority             NA         316.83          316.83        140.37        0.00
IL DEPT OF REVENUE              Secured        1,000.00         781.11          781.11        234.73      35.53
INTERNAL REVENUE SERVICE        Secured        1,000.00       1,020.78        1,020.78        221.69      48.47
INTERNAL REVENUE SERVICE        Priority             NA       2,368.85        2,368.85      1,049.49        0.00
INTERNAL REVENUE SERVICE        Unsecured     24,000.00     12,960.03        12,960.03           0.00       0.00
LVNV FUNDING                    Unsecured         998.00      1,248.84        1,248.84           0.00       0.00
LVNV FUNDING                    Unsecured         690.00        833.94          833.94           0.00       0.00
LVNV FUNDING                    Unsecured            NA       1,675.79        1,675.79           0.00       0.00
LVNV FUNDING                    Unsecured            NA       8,812.64        8,812.64           0.00       0.00
NICOR GAS                       Unsecured            NA       1,237.56        1,237.56           0.00       0.00
ONEMAIN                         Unsecured      2,500.00       4,695.67        4,695.67           0.00       0.00
PRA RECEIVABLES MGMT            Unsecured      2,544.00       2,545.97        2,545.97           0.00       0.00
PRA RECEIVABLES MGMT            Unsecured      1,526.00       1,551.73        1,551.73           0.00       0.00
PRA RECEIVABLES MGMT            Unsecured            NA       1,136.99        1,136.99           0.00       0.00
PREMIER BANKCARD                Unsecured         679.00        679.38          679.38           0.00       0.00
SANTANDER CONSUMER USA          Secured        5,825.00           0.00            0.00           0.00       0.00
SANTANDER CONSUMER USA          Unsecured      6,535.00       9,909.46        9,909.46           0.00       0.00
TD AUTO FINANCE                 Unsecured            NA     27,860.51        27,860.51           0.00       0.00
THE TRAVELERS HOME & MARINE IN Unsecured       1,200.00            NA              NA            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS Unsecured     17,373.00     17,808.99        17,808.99           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-13114         Doc 48      Filed 03/05/19 Entered 03/05/19 12:03:30                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $39,073.06              $0.00              $0.00
       All Other Secured                                  $1,801.89            $456.42             $84.00
 TOTAL SECURED:                                          $40,874.95            $456.42             $84.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $2,685.68          $1,189.86              $0.00
 TOTAL PRIORITY:                                          $2,685.68          $1,189.86              $0.00

 GENERAL UNSECURED PAYMENTS:                            $124,795.36                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,286.38
         Disbursements to Creditors                             $1,730.28

TOTAL DISBURSEMENTS :                                                                        $6,016.66


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
